Citation Nr: 0821747	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri,  Regional Office 
(RO).  

The claim for service connection for a right leg disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The post-traumatic stress disorder has resulted in 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, but has generally not resulted in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; occasional flattened 
affect; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; ; or 
impaired abstract thinking.  Nor does the veteran have other 
symptoms on a par with the level of severity exemplified in 
these manifestations.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to the veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  A letter dated in June 2005 from the RO provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim for compensation for PTSD 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The letter adequately informed the veteran that 
he should submit any additional evidence that he has in his 
possession.  The veteran was also provided information 
regarding the assignment of ratings and effective dates in 
March 2006.  The Board notes that the veteran's claim for a 
higher rating arises from his disagreement with the initial 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was afforded a disability 
evaluation examination.  The veteran has declined a hearing.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for his 
post-traumatic stress disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. Diagnostic Code 9400 provides that a 30 percent 
rating is warranted when an anxiety disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board has considered the full history of the disorder.  
The veteran had service in Vietnam, and his awards included 
(among others) the Purple Heart Medal and the Combat 
Infantryman badge.  He has previously established service 
connection for various disabilities including fragment wounds 
of the neck, face, left and right arms.  

The veteran submitted a claim for service connection for 
post-traumatic stress disorder in May 2005.  The veteran was 
afforded a VA PTSD examination in October 2005, and his claim 
for service connection was granted in December 2005.  The 
veteran appeals the initial 30 percent rating. 

The report of the examination concluded in October 2005 
reflects that the examiner reviewed the veteran's claims file 
as well as his computerized medical records.  It was noted 
that he had been in treatment for post-traumatic stress 
disorder since April 2005.  His military history was 
reviewed, including an incident in which a grenade booby trap 
blew up, wounding him in the neck.  He also reported other 
incidents in which other servicemen were killed and wounded.  
He reported that he got married prior to joining the service, 
and quickly divorced.  He remarried in 1972 or 1973, and this 
marriage had been chaotic, and he had his wife had divorced 
and remarried.  He reported that he had few friends, 
generally two or three men.  He said that he tried to do 
things in the yard at home, and tried to clean the house and 
care for animals, but generally did quite little.  He denied 
a history of inpatient medical care.  He admitted to a 
history of assaultiveness and had been in many fights, some 
with his wife.  He said that he had thought about suicide and 
on one occasion had taken a gun to his head, but did not fire 
it.  He also reported trying to asphyxiate himself in a car.  

Mental status examination was positive for the presence of 
depression.  He showed no impairment of thought processes, 
though he admitted to thinking that he occasionally saw a 
Vietnamese person.  His eye contact was quite poor, but his 
behavior was generally appropriate.  He reportedly had 
occasional suicidal thoughts as described above.  He was 
oriented in all spheres, and could easily maintain personal 
hygiene.  He stated that his short term memory was poor, but 
his long term memory was adequate.  He said that he often 
thought about what happened in Vietnam, and checked the 
perimeter of his house before going to sleep.  His speech was 
logical and goal directed, and the rate and flow were normal.  
He did not appear to have panic attacks.  He admitted that he 
was quite depressed.  Impulse control, particularly anger, 
reportedly remained a problem.  He often had incidents of 
road rage, but he did not act out most of the time.  His 
sleep was adequate when he took medication, sometimes staying 
in bed from midnight until nine or ten in the morning.

The VA examiner noted that the veteran had a score of 139 on 
the Mississippi scale, which was well above the cutoff of 
107, and a score of 68 on the PCLM which was above the cutoff 
of 50.  The examiner concluded that the veteran had mild to 
moderate post-traumatic stress disorder as manifested by 
social avoidance, depression and anxiety.  The examiner 
assigned a Global Assessment of Functioning score of 60, 
indicated that the veteran has moderate symptomatology.  

Also of record is a witness statement from the veteran's 
daughter which was received in December 2005.  She reported 
that the veteran had an extremely bad temper, and no 
patience.  He reportedly snaps a lot and yelled.  He 
reportedly had to drink in order to sleep.  She also reported 
that after watching war movies the veteran got up and locked 
himself in his bedroom.  He reportedly had night sweats when 
sleeping, and woke up screaming.  

Also of record are numerous VA psychiatric treatment records.  
For example, a VA record dated in January 2006 reflects that 
the veteran reported that on Christmas he got into an 
argument with people and ended up leaving.  He said that he 
was feeling better today.  He said that he was doing better 
in that he sometimes slept better.  He reported that he tried 
to get out to feed his rabbits and walk his dog, and that he 
felt it was nice if he tried to do things outside.  He 
reported that he tried to help with grandkids, and watched 
TV.  He said that he felt tired frequently, and did not know 
if it was his diabetes.  On mental status examination, he was 
alert, casually dressed, and oriented.  He denied 
hallucinations and delusions.  He also denied suicidal or 
homicidal ideation.  Judgment appeared fair by objective 
questions.  Insight was voiced.  His affect was dysthymic, 
but brighter than the last visit.  His mood was described as 
4 on a scale of 10.  The diagnoses were PTSD, Bipolar 
depressed, and alcohol abuse.  The examiner noted that he 
veteran seemed to be doing better.  Other VA treatment 
records contain similar information.  

After reviewing all evidence of record, the Board finds that 
the mental disorder has caused disturbances of motivation and 
mood as well as a difficulty in establishing and maintaining 
effective work and social relationships, but has generally 
not resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; flattened affect; difficulty 
in understanding complex commands; impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking.  Such symptoms are generally not 
noted in the medical evidence.  On the contrary, the 
examination reports specifically indicate that most of these 
manifestations were not present.  The VA examination in noted 
that his speech was logical and goal directed, and the rate 
and flow were normal.  It was specifically noted that panic 
attacks were not evident.  There is no mention of a flattened 
affect, and it was noted on examination that his affect was 
dysthymic, but brighter than the last visit.  Although he 
reported having a problem with short term memory, his long 
term memory was reported as being adequate.  The treatment 
record of January 2006 noted that judgment appeared fair by 
objective questions.  Thus, the evidence shows that the 
manifestations contemplated for a 50 percent (or higher) 
rating are generally not shown by either the veteran's own 
testimony or the medical evidence.  Accordingly, the Board 
concludes that a rating higher than 30 percent is not 
warranted.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  


ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.


REMAND

The veteran contends that he developed a chronic disability 
with shortening of the right leg as a result of a jump out of 
a helicopter during combat.  The Board notes that the 
veteran's DD 214 reflects that his awards included the Combat 
Infantryman Badge.  The Board has accepted the veteran's 
account of an in-service injury to the right leg pursuant to 
the combat presumption contained in 38 U.S.C.A. § 1154(b).  
The veteran has presented a statement dated in July 2006 from 
a chiropractor which indicates a possibility that the 
helicopter jump resulted in a disability of the right leg.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is medical evidence 
showing a current disability, presumptive evidence of an 
injury in service, and an opinion indicating a possible 
relationship to current disability.  In light of these 
factors, the Board concludes that an examination is required 
to determine the likelihood that the current problems are 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any right leg/hip 
orthopedic disabilities which the veteran 
may currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) related to the reported 
jumping injury in service.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


